El Juez Asociado Señor Rebollo López
emitió la opinión del Tribunal.
La responsabilidad y labor de representar ante el foro judicial a los indigentes que son acusados de la comisión de delito público en nuestra jurisdicción recae, de ordinario y de manera principal, sobre los hombros de los abogados que integran la Sociedad para Asistencia Legal. Dicha ins-titución, una sin fines de lucro, sufraga sus gastos opera-cionales con fondos, principalmente, provenientes del Go-bierno de Puerto Rico; con el producto de la venta de sellos que por disposición de ley, vienen obligados a cancelar los abogados en ciertos y determinados documentos y situacio-nes, dinero que, en última instancia, se le transfiere a, y paga, la ciudadanía en general; y con donaciones que re-cibe dicha institución de otros sectores de nuestra sociedad.
En ocasiones, sin embargo, los abogados de la referida Sociedad para Asistencia Legal se ven impedidos de defender a unos imputados de delito en particular; ello, mayor-*603mente debido a la existencia de conflictos de intereses en la referida representación. En dichas situaciones, de ordina-rio, los jueces de instancia designan, al azar y sin metodo-logía alguna, como abogado de oficio del imputado en cues-tión a uno de los miembros de la profesión que usualmente se dedica a la práctica de lo criminal en el distrito judicial en que el asunto se está ventilando.
Dicha “práctica” es la que formalmente se cuestiona, o impugna, en el recurso ante nuestra consideración. Esto es, debemos resolver si la misma —incorporada a nuestro ordenamiento en las disposiciones de las Reglas 57 y 159 de las vigentes Reglas de Procedimiento Criminal, 34 L.P.R.A. Ap. II— viola los derechos constitucionales de esos aboga-dos que así son designados.
Al resolver la referida interrogante, lo hacemos te-niendo presente —y armonizando— los derechos constitu-cionales que, como ciudadanos al fin, tienen los abogados que practican la profesión en nuestra jurisdicción, eva-luando la posible violación de dichos derechos a la luz de los criterios jurisprudencialmente establecidos a esos efec-tos; el derecho a una adecuada y efectiva asistencia de abo-gado que la Constitución del Estado Libre Asociado de Puerto Rico le garantiza a todo ciudadano que es acusado de la supuesta comisión de un delito público y la obligación del Estado de garantizar ese derecho; el poder inherente que, en general, tiene este Tribunal para reglamentar la profesión de abogado en nuestra jurisdicción y, en particular, la autoridad de los tribunales de instancia para dirigir, y regular, los procedimientos que se ventilan en sus respec-tivas salas; y los postulados y principios contenidos en los cánones de ética que rigen la profesión de abogado.
hH
El Tribunal Superior de Puerto Rico, Sala de San Juan, confrontado con la situación de que la Sociedad para Asis-*604tencia Legal no podía, por razón de conflicto de intereses, representar al ciudadano Vicente Ayala Sanjurjo —quien estaba acusado de la supuesta comisión de un delito de asesinato en primer grado y de infracciones a los Arts. 6 y 8 de la Ley de Armas de Puerto Rico, 25 L.P.R.A. secs. 416 y 418— designó como abogado de oficio de éste al Ledo. Víctor Ramos Acevedo; abogado que ha dedicado la mayor parte de su vida profesional a la práctica de la profesión en el campo de lo criminal.
La encomienda como abogado de oficio, en su origen, fue aceptada por el licenciado Ramos Acevedo sin objeción, o reclamo, de clase alguna. Como consecuencia de ello, el tribunal de instancia relevó, como abogado de Ayala San-jurjo, a la Sociedad para Asistencia Legal. La postura, ori-ginalmente asumida por el licenciado Ramos Acevedo, su-frió un cambio sustancial. Este, en escrito a esos efectos radicado ante el foro de instancia, no sólo alegó que su designación como abogado de oficio de Ayala Sanjurjo re-sultaba inconstitucional, al amparo de las disposiciones pertinentes tanto de nuestra Constitución como de la Constitución federal, sino que reclamó la asignación de fondos para el pago de los gastos en que él pudiera incurrir en la defensa de Ayala Sanjurjo.
Denegada su solicitud por el tribunal de instancia, y habiendo el mismo ordenádole que procediera a represen-tar al imputado en la vista en su fondo del caso, el licen-ciado Ramos Acevedo se negó a ello. Su negativa tuvo como consecuencia la expedición de una orden de arresto en su contra. Estando dicho abogado detenido en el Centro Judicial de San Juan, se radicó en su nombre, ante este Tribunal, un escrito intitulado “[pjetición de mandamus, moción urgente en auxilio de jurisdicción, y memorando de derecho”. Petición de mandamus, pág. 1. En el mismo se planteó, como única cuestión, que “[e]s inconstitucional asignar abogados de oficio sin proveerles pago por los ser-*605vicios y sin proveerles recursos para representar adecua-damente [a los] indigentes”. Íd., pág. 2.
Considerando el recurso radicado como uno de certio-rari, expedimos el mismo mediante Resolución de fecha 23 de octubre de 1991. En la citada resolución, adicional-mente y en auxilio de jurisdicción, ordenamos la inmediata excarcelación del peticionario Ramos Acevedo hasta que otra cosa se dispusiera; instruimos al licenciado Ramos Acevedo para que, sujeto a las “resultancias de sus plan-teamientos” y a cualquier derecho que le asista, procediera a representar al acusado Ayala Sanjurjo en el proceso criminal pendiente ante el tribunal de instancia; y, motu pro-prio, designamos como “amigos del Tribunal” al Colegio de Abogados de Puerto Rico y a las tres (3) Facultades de Derecho existentes en nuestra jurisdicción a los fines “de que nos [ilustraran] en cuanto a los planteamientos en-vueltos, sus posibles soluciones y alternativas”. Resolución de 23 de octubre de 1991, pág. 2. Posteriormente, y me-diante Resolución de fecha 13 de noviembre de 1991, admi-timos, como “amigos de la Corte”, a un grupo de abogados que así lo solicitaron.
Todas las “partes”, incluyendo al Procurador General de Puerto Rico, han comparecido. Estando en condiciones de resolver el recurso, procedemos a así hacerlo.
r*H h-1
La citada Regla 57 de Procedimiento Criminal establece que:
Si el acusado compareciere sin abogado a responder de la acusación, el tribunal deberá informarle de su derecho a tener abogado defensor y designará un abogado para que lo repre-sente en el acto de la lectura de la acusación y en todos los trámites siguientes, a no ser que el acusado renunciare su de-recho a asistencia de abogado o pudiere obtener uno de su pro-pia selección. El tribunal concederá al abogado que nombre un *606período de tiempo razonable para prepararse para el juicio. Dicho abogado servirá sin costo alguno para el acusado. (Enfasis suplido.)(1) 34 L.P.R.A. Ap. II.
 El peticionario Ramos Acevedo sostiene que la re-gla antes transcrita, y la práctica o tradición de los tribu-nales de nombrar como abogado de oficio a aquellos aboga-dos que, de ordinario, se dedican a la práctica de lo criminal(2) es inconstitucional debido, principalmente y en síntesis, a que la misma viola la cláusula constitucional sobre igual protección de las leyes, Sec. 7 del Art. II de nuestra Constitución, L.P.R.A., Tomo 1, por cuanto esta-blece una clasificación constitucionalmente impermisible; por razón de permitir dicha práctica una incautación de “propiedad” —su trabajo o labor como abogado— por parte del Estado sin compensación y/o en violación del debido procedimiento de ley y al violar las cláusulas pertinentes *607de nuestra Constitución que prohíben la “servidumbre involuntaria”.(3)s
En lo referente al planteamiento sobre igual protección de las leyes, sabido es que la citada Sec. 7 del Art. II de nuestra Constitución —la cual dispone, en lo pertinente, que “n[o] se negará a persona alguna en Puerto Rico la igual protección de las leyes”, Const. E.L.A., ante, ed. 1982, pág. 275— no requiere, o exige, un trato igual para todos los ciudadanos; lo que sí prohíbe dicha disposición constitucional en un trato desigual injustificado. Zachry International v. Tribunal Superior, 104 D.P.R. 267, 277 (1975). A estos efectos, nos ilustra el profesor Serrano Geyls, al expresar, en lo pertinente, que:
... el problema central que plantea la aplicación de la igual protección de las leyes es el de diseñar normas que permitan al gobierno establecer clasificaciones pero que a la vez protejan a las personas contra desigualdades indebidas o irrazonables u odiosas ....
Por todas estas consideraciones, el principio cardinal en que se funda la igual protección de las leyes es el de “trato similar para personas similarmente situadas”. (Énfasis suplido.)(4)
De manera pues que es completamente permisible que el Estado, mediante legislación a esos efectos, establezca diferencias en el trato, siempre que éstas no creen de su faz *608una clasificación inherentemente sospechosa y no afecten de manera sustancial, un derecho fundamental. Rodríguez Pagán v. Depto. Servicios Sociales, ante. Como es de todos conocido, y con el propósito de llevar a cabo dicha evalua-ción o análisis, los tribunales han creado jurisprudencial-mente diversos tipos de escrutinios o criterios. En nuestra jurisdicción, únicamente hemos utilizado dos (2) de ellos: el “estricto” y el “tradicional y/o de nexo racional”. Véanse: Vélez v. Srio. de Justicia, 115 D.P.R. 533 (1984); Almodóvar v. Méndez Román, ante.
En el presente recurso nos enfrentamos con un estatuto que de su faz establece una clasificación no sospechosa, a saber, entre las personas que pertenecen a la profesión legal y aquellas que no. En cuanto al derecho fundamental alegadamente afectado, por tratarse del derecho al debido proceso de ley en el contexto de una reglamentación de tipo socioeconómica, la validez constitucional del estatuto está sujeta al escrutinio o criterio “tradicional y/o de nexo racional”.(5) Vélez v. Srio. de Justicia, ante. Bajo este escrutinio, el estatuto impugnado se presume constitucional, correspondiendo el peso de la prueba a quien cuestiona su validez. Será suficiente que el Estado tenga un interés legítimo y que el propósito que se persigue guarde una relación razonable con la ley. Este propósito, sin embargo, no tiene que haber sido articulado ni expresado en la misma. La doctrina sólo exige que pueda identificarse un propósito concebible; esto es, cualquier situación o propósito que concebiblemente justifique el estatuto. Marina Ind., Inc. v. Brown Boveri Corp., 114 D.P.R. 64 (1983); Vé*609lez v. Srio. de Justicia, ante; Zachry International v. Tribunal Superior, ante.
En relación a la controversia ante nuestra consideración, cobra relevancia e importancia lo preceptuado por la Sec. 11 del Art. II de nuestra Constitución, L.P.R.A., Tomo 1, ed. 1982, págs. 307-308, la cual, en lo pertinente, garantiza que “[e]n todos los procesos criminales, el acusado disfrutará del derecho ... a tener asistencia de abogado”. Sabido es que el derecho a tener representación legal en casos criminales —el cual debe ser uno adecuado y efectivo, United States v. Cromic, 466 U.S. 648, 653 (1984)— se ha consagrado como parte fundamental de la cláusula del debido proceso de ley. Pueblo v. Moreno González, 115 D.P.R. 298 (1984); Pueblo v. Gordon, 113 D.P.R. 106 (1982). Hemos reconocido el derecho de un acusado al disfrute de una adecuada y efectiva asistencia legal en la etapa investigativa, cuando ésta toma carácter acusatorio; en el acto de lectura de acusación; durante el juicio', al dictarse sentencia; y en la etapa apelativa. Véanse: Pueblo v. Ortiz Couvertier, 132 D.P.R. 883 (1993); Pueblo v. Sánchez Vega, 95 D.P.R. 718 (1968); Rivera Escuté v. Jefe Penitenciaría, 92 D.P.R. 765 (1965); Soto Ramos v. Supert. Granja Penal, 90 D.P.R. 731 (1964).
En consecuencia, no creemos que puede haber duda alguna sobre el hecho de que el interés del Estado —dimanante del mandato constitucional contenido en la citada Sec. 11 del Art. II de nuestra Constitución— en que todo imputado de delito en nuestra jurisdicción cuente con una adecuada y efectiva asistencia de abogado es uno que ciertamente cualifica como legítimo.
No existiendo prohibición constitucional absoluta que impida el poder legislativo aprobar legislación —en este caso una regla de Procedimiento Criminal— que tenga el efecto, o consecuencia, de establecer “clasificaciones”, *610esto es, diferencias según las cuales se puede tratar a un grupo de personas de un modo diferente al que se trata a otras,(6) y habiéndose demostrado que en relación con esta clasificación de tipo socioeconómico efectivamente existe un “interés legítimo” de parte del Estado, no tenemos duda alguna sobre el hecho de que la transcrita Regla 57 de Pro-cedimiento Criminal no viola la cláusula constitucional so-bre igual protección de las leyes.
Nos enfrentamos por último, en cuanto a este aspecto de la controversia ahora ante nuestra consideración, al señalamiento específico de que, conforme se aplica por los tribunales la citada Regla 57 de Procedimiento Criminal, no todos los abogados en esta jurisdicción quedan afectados por la obligación impuesta por la referida disposición reglamentaria. El peticionario indica que esta práctica da lugar a que los tribunales discriminen en contra de los abogados que practican lo criminal vis-á-vis el resto de los abogados en la práctica. Esta situación alegadamente hace que la misma sea inconstitucional en su aplicación. Véase: Rodríguez Pagán v. Depto. Servicios Sociales, ante. Dicho argumento es completamente erróneo. El alegado discrimen es producto de una clasificación que no es sospechosa y que es la consecuencia de una reglamentación de tipo socioeconómica, por lo que su validez constitucional dependerá con que se cumpla con el criterio de nexo racional. Marina Ind., Inc. v. Brown Boveri Corp., ante; Vélez v. Srio. de Justicia, ante; Zachry International v. Tribunal Superior, ante. Véase, además, Anderson, ante. Bajo este criterio la práctica aquí impugnada resulta ser un medio razonablemente conducente a la consecución del legítimo interés que persigue el Estado, a saber, que todo imputado de delito en *611nuestra jurisdicción cuente con una adecuada y efectiva asistencia de abogado.
Varios factores abonan, de forma muy especial, a la ra-zonabilidad de esta práctica. En primer término, aquellos abogados que laboran en el servicio público están impedi-dos de actuar como abogados de oficio. Esto es, existe una prohibición legal que así lo impide. En segundo término, hay otros abogados en la práctica privada de su profesión que se dedican a menesteres que no tienen relación alguna con el campo de lo criminal; esto es, que no tienen expe-riencia alguna en el mencionado campo legal. Dos (2) son las razones que nos impiden incluir a estos últimos dentro del grupo de abogados que pueden, o deben, prestar servi-cios gratuitos razonables a los indigentes acusados de la comisión de delito en nuestra jurisdicción.
En primer lugar, si así lo ordenáramos estaríamos, en cierto modo, obligando a dichos abogados a violar el Código de Ética Profesional. Ello así por cuanto el Canon 18 del referido código de ética establece, en lo aquí pertinente, que será impropio que un abogado asuma una representa-ción profesional estando “consciente de que no puede ren-dir una labor idónea competente” (4 L.P.R.A. Ap. IX) en el asunto sobre el cual trata la misma. En segundo lugar, si le asignáramos a un imputado de delito, como abogado, a un miembro de la profesión que no está realmente capacitado para representar, adecuada y efectivamente, a dicho impu-tado en un proceso criminal, en cierta forma estaríamos promoviendo la violación de la cláusula constitucional so-bre debido procedimiento de ley. Pueblo v. Moreno González, ante; Pueblo v. Gordon, ante. Ello, naturalmente, es inaceptable e improcedente desde cualquier punto de vista.
hH HH
El peticionario Ramos Acevedo, en anticipada refutación de lo anteriormente expresado, expone que esa *612obligación —la de proveer asistencia de abogado a los indi-gentes— es exclusiva del Estado. No tiene razón. Sobre el Estado, no hay duda, recae la obligación exclusiva de ga-rantizar que el mandato constitucional antes mencionado sea cumplido. Sobre el Estado, sin embargo, no recae la obligación, en forma única, de proveer esos servicios gratui-tos de abogado a los indigentes.(7) Esta es una obligación compartida con los abogados admitidos al ejercicio de la profesión. En palabras del distinguido Juez Cardozo:
“Membership in the bar is a privilege burdened with conditions.” The [attorney] was received into that ancient fellowship for something more than private gain. He became an officer of the court, and, like the court itself, an instrument or agency to advance the ends of justice. His c[oo]peration with the court was due whenever justice would be imperilled if cooperation was withheld. He might be assigned as councel for. the needy, in causes criminal or civil, serving without pay. (Cita omitida.) People v. Culkin, 162 N.E. 487, 489 (1928).
El día en que una persona toma el juramento como abo-gado ante el Tribunal Supremo de Puerto Rico(8) le es con-cedido un gran privilegio: el de poder ejercer una profesión, honrosa por demás, que tiene una rica y extraordinaria tradición y que desempeña un importante papel en nuestra sociedad. Ese privilegio, sin embargo, requiere de todos y cada uno de los abogados el compromiso inquebrantable y continuo de velar por el buen funcionamiento de nuestro *613sistema de justicia y, por ende, por el bienestar del país en general; lo cual comprende, entre otras, reconocer que existe un imperioso interés social en que todo ciudadano que lo necesite, y que sea acusado de la supuesta comisión de un delito público, tenga acceso a los servicios legales que prestan los abogados, la conducta de los cuales deberá siempre ser honrosa y diligente.
La práctica de la abogacía, distinto quizás a otras profesiones, conlleva una seria y delicada función ciudadana pues la misma representa servicio, ética y ejemplo. El abogado no puede meramente ser un “comerciante del derecho” que presta unos servicios exclusivamente a cambio de recibir unos honorarios. Debe mantenerse presente que el éxito de una persona como abogado no se mide exclusivamente a base de lo abultado de su cartera o de su cuenta bancaria.
El éxito del abogado debe medirse por el grado de satis-facción personal que éste obtiene al saber que ha cumplido, en forma eficiente y satisfactoria, con la labor que le fue encomendada por el cliente —pudiente o indigente— que acudió a sus oficinas en busca de ayuda, orientación y justicia.
Todo abogado es un oficial del tribunal(9) y como tal viene obligado a ofrecer sus servicios legales cuando el tribunal le asigne a ello. Cánones 1 y 38 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX. Véase, además, Powell v. Alabama, 287 U.S. 45, 73 (1932). Esta obligación surge . de manera implícita de la naturaleza y función eminentemente pública de la profesión legal, In re Pérez Rodríguez, 115 D.P.R. 810, 811 (1984); In re Carreras Rovira y Suárez Zayas, 115 D.P.R. 778, 788 (1984); Martínez Rivera v. Sears Roebuck, 98 D.P.R. 641 (1970), la cual es asumida voluntaria y libremente por todo aspirante al ejercicio de la *614abogacía. El abogado, al ser admitido al ejercicio de la pro-fesión se convierte en un ministro ordenado de la justicia, por lo que al ser requerido por un tribunal no debe negar sus servicios a los indigentes. 1 Thornton, Attorneys at Law Sec. 86, págs. 143-144, citado en State v. Becker, 174 S.W.2d 181, 184 (1943).
Históricamente, se ha considerado como deber de la profesión legal el ofrecer representación gratuita a personas indigentes, acusadas de la supuesta comisión de delito público, cuando un tribunal le indique hacerlo. El aspirante al ejercicio de la profesión legal conoce o debe conocer esta tradicional práctica de la profesión a la que pretende unirse, por lo que, al ingresar a esta noble profesión, la hace suya. En consecuencia no podrá, al ser requerido a cumplir con su obligación de representar gratuitamente al indigente, alegar que constituye una incautación de sus servicios. United States v. Dillon, 346 F.2d 633, 635 (9no Cir. 1965), cert. denegado, 382 U.S. 978 (1966). Véase, también, Williamson v. Vardeman, 674 F.2d 1211 (8vo Cir. 1982).
En términos más concretos, el Canon 1 del Código de Ética Profesional, ante, expone que:
Constituye una obligación fundamental de todo abogado lu-char continuamente para garantizar que toda persona tenga acceso a la representación capacitada, íntegra y diligente de un miembro de la profesión legal.
En la consecución de este objetivo el abogado debe aceptar y llevar a cabo toda encomienda razonable de rendir servicios le-gales gratuitos a indigentes, especialmente en lo que se refiere a la defensa de acusados y a la representación legal de personas insolventes. (Enfasis suplido.)
La obligación impuesta por el transcrito canon es complementada por las disposiciones del Canon 38 del Código de Ética Profesional, ante, el cual le exige al abogado "esforzarse, al máximo de su capacidad, en la exaltación del honor y dignidad de su profesión, aunque el así hacerlo *615conlleve sacrificios personales”. (Énfasis suplido.) Véanse: In re Sánchez Rodríguez, 123 D.P.R. 876 (1989); In re Roldán Figueroa, 106 D.P.R. 4, 12 (1977).
IV
Este deber u obligación del abogado no debe trascender, sin embargo, el lindero de lo razonable, razón por la cual la posición sostenida por el peticionario Ramos Acevedo no es del todo inmeritoria. Resulta ciertamente preocupante su afirmación a los efectos de que las asignaciones como abogado de oficio a nivel de instancia son hechas, de ordinario, en forma caprichosa y repetitiva. Ello, naturalmente, puede resultar en la imposición de un obligación que resulte irrazonable para un abogado dedicado a la práctica privada de su profesión que, debido a esas continuas y arbitrarias designaciones, se puede ver imposibilitado de ganar el sustento de su familia. Dicho “sistema” es uno que, no hay duda es susceptible de ser aplicado de forma inconstitucional ya que una aplicación selectiva, arbitraria o discriminatoria de un estatuto respecto a una persona, o grupo de personas, puede causar que dicha disposición legal, neutral y constitucional de su faz, redunde en una violación a la cláusula constitucional sobre igual protección de las leyes. Rodríguez Pagán v. Depto. Servicios Sociales, ante.
Estamos conscientes del hecho que la situación refe-rente a la asignación de abogados de oficio es una que puede variar de un distrito judicial a otro; esto es, las ne-cesidades en este aspecto de las diferentes regiones judi-ciales no necesariamente tienen que ser las mismas. De-bido a ello, nos abstenemos de implantar, en este momento, un “sistema uniforme” sobre asignaciones de abogados de oficio aplicable y obligatorio para todas las regiones judi-ciales de nuestro País. Dicha situación debe ser objeto de un estudio más abarcador y profundo, por el Secretariado *616de la Conferencia Judicial adscrito a este Tribunal;(10) luego de lo cual estaremos en mejor posición, bajo nuestro poder de reglamentación, de implantar un sistema uni-forme a esos efectos.
Ello no obstante, y en lo que se implanta dicho sistema, somos del criterio que los señores Jueces Administradores de las diferentes regiones judiciales deberán de inmediato —conforme sus necesidades y circunstancias particula-res— esbozar y elaborar un plan mediante el cual se “divi-da”, de una manera equitativa, razonable y justa, la “car-ga” que la asignación de oficio representa para los abogados que practican lo criminal en dicha región judicial; de forma tal que todos los abogados participen en la misma y la práctica individual privada de ninguno de ellos se vea afectada en forma irrazonable.
Tampoco podemos darle la espalda al planteamiento de los abogados comparecientes de que la designación como abogado de oficio en un caso en particular —que sea extre-madamente complejo— puede afectar de manera sustan-cial e irrazonable la práctica privada, y situación econó-mica personal, del abogado así designado; ello por razón de que el proceso pueda prolongarse por un tiempo extremada-mente largo. En las ocasiones en que ello ocurra, el abo-gado designado de oficio en el mismo podrá plantearle la situación al Juez Administrador de la región judicial en controversia y éste tendrá autoridad para ordenar que el Estado le pague a dicho abogado una suma razonable, por horas trabajadas(11), decisión que, naturalmente, estará sujeta a revisión por este Tribunal. Ello en vista de que en tales casos la obligación que se le impone a dichos aboga-dos trasciende el lindero de lo razonable que limita el ám-*617bito del deber que les imponen los cánones de ética profe-sional y la tradición.
Por último, somos del criterio que todo abogado que sea designado de oficio para representar a un indigente tiene derecho a que el Estado le pague todos los gastos, necesarios y razonables, en que él incurra en la defensa de dicho cliente indigente(12) El reclamo y solicitud de reembolso de esos gastos deberá ser dirigido, dentro de un término razonable, al Juez Administrador de la región judicial en controversia mediante la radicación de una declaración jurada del abogado, en la cual se deberán detallár los gastos en que se incurrió. En protección del patrimonio del Estado, sin embargo, advertimos que cuando se trate de un gasto sustancial(13) el abogado deberá obtener permiso, por adelantado, del mencionado Juez Administrador para poder incurrir en, y recobrar, el mismo(14)
V
Surge de los autos que el peticionario Ramos Acevedo, en fiel cumplimiento de nuestra Resolución de fecha 23 de octubre de 1991, representó al acusado Ayala Sanjurjo en el juicio que se le celebró al mismo ante el tribunal de instancia, siendo absuelto el mencionado imputado de los cargos de asesinato en primer grado e infracción a los Arts. 6 y 8 de la Ley de Armas de Puerto Rico, ante, que en su contra había radicado el Ministerio Fiscal. La posición que dicho abogado sustentara y planteara ante el tribunal de instancia y ante este Tribunal, por otro lado, no era una totalmente carente de méritos. En vista a lo antes ex-puesto, consideramos procedente dejar sin efecto la orden *618de arresto, por desacato, que contra él dictara el mencio-nado foro de instancia.
Finalmente, se devuelve el caso al Tribunal Superior, Sala de San Juan, para que dentro del término de diez (10) días, contado el mismo a partir de la fecha del recibo del mandato, el licenciado Ramos Acevedo reclame, mediante detallada declaración jurada a esos efectos, los gastos ra-zonables y necesarios en que incurrió en la defensa del cliente que le fuera asignado de oficio. En adición, el refe-rido foro de instancia deberá resolver, al amparo de lo ex-presado en la Parte IV, si resulta procedente en el presente caso pagarle honorarios al referido abogado por razón de que la dilucidación del caso tomó un tiempo extremada-mente largo.

Se dictará sentencia de conformidad.

El Juez Asociado Señor Fuster Berlingeri emitió una opinión concurrente. El Juez Asociado Señor Hernández Denton emitió una opinión concurrente y disidente. El Juez Asociado Señor Negrón García emitió una opinión disidente.

(1) Debe tenerse presente, en adición, que la Regla 159 de Procedimiento Criminal, la cual regula los procedimientos ante el Tribunal de Distrito de Puerto Rico, establece, en lo pertinente, que:
“(a) Asistencia de abogado. Al llamarse un caso para juicio, si el acusado com-pareciere sin abogado, el tribunal deberá informarle de su derecho a tener asistencia de abogado, y si el acusado no pudiere obtener los servicios de un abogado, el tribunal le nombrará un abogado que lo represente, a no ser que el acusado renunciare a su derecho a tener asistencia de abogado. El abogado que se le nombre por el tribunal prestará sus servicios sin costo alguno para el acusado. El tribunal deberá con-cederle al abogado un término razonable para preparar la defensa del acusado.” 34 L.P.R.A. Ap. II.


(2) Como es sabido, la aplicación .selectiva, arbitraria o discriminatoria de un estatuto respecto a una persona, o grupo de personas, puede causar que dicha dis-posición legal, neutral y constitucional de su faz, redunde en una violación a la cláusula constitucional sobre igual protección de las leyes. Rodríguez v. Depto. Servicios Sociales, 132 D.P.R. 617 (1993).
Por otro lado, debe mantenerse presente lo expresado y resuelto por este Tribunal en Almodóvar v. Méndez Román, 125 D.P.R. 218, 253-254 (1990), a los efectos de que:
“... si bien es cierto que el análisis constitucional sobre la igual protección de las leyes tradicionalmente se ha aplicado en el contexto de clasificaciones legislativas, el mismo es igualmente aplicable a clasificaciones establecidas o legitimadas jurisprudencialmente. El examen referente a estas ‘clasificaciones judiciales’ resulta procedente por razón de que los derechos constitucionales se reclaman contra el Estado y la Rama Judicial es uno de los componentes de éste.” (Énfasis suplido.)


(3) El planteamiento del peticionario Ramos Acevedo al amparo de la Sec. 12 del Art. II de nuestra Constitución, L.P.R.A., Tomo 1, ed. 1992, pág. 323, la cual dispone que “[n]o existirá la esclavitud, ni forma alguna de servidumbre involuntaria”, es del todo inmeritorio. Planteamientos similares, al amparo de la Decimotercera En-mienda de la Constitución federal, no han encontrado eco en el más alto Foro federal. Cf. Hurtado v. United States, 410 U.S. 578 (1973); Selective Draft Law Cases, 245 U.S. 366 (1918); Butler v. Perry, 240 U.S. 328 (1916); Edwards v. United States, 103 U.S. 471 (1880). Estos casos indican que cuando hay un deber envuelto, el requeri-miento por parte del Estado o la obligación de cumplir con el mismo, no constituye una servidumbre involuntaria. Véase, además, J.R. Anderson, Court Appointed Counsel: The Constitutionality of Uncompensated Conscription, 3 Geo. J. Legal Ethics 503, 514-516 (1990).


(4) Véase R. Serrano Geyls, Derecho Constitucional de Estados Unidos y Puerto Rico, Ira ed., San Juan, Ed. C. Abo. P.R., 1988, Vol. II, págs. 1081-1082.


(5) Como bien señalara el profesor Anderson en el citado artículo, págs. 518-520, tal clasificación se sostiene con el estándar mínimo racional: “Thus, the real issue is. not whether the conscription practice places a greater burden on lawyers than on other citizens. Occupational excises have long been upheld. The real issue is whether there is any rational reason for the distinction.” Anderson, ante, pág. 519.


(6) De hecho, la historia referente a la cláusula constitucional sobre la igual protección de las leyes es una de desigualdad. La función judicial, repetimos, en esta clase de situaciones se limita a determinar si la clasificación legislativa establecida •es constitucionalmente permisible; para lo cual hemos utilizado en nuestra jurisdic-ción los criterios de “nexo racional” y el “estricto”.


(7) Aún así, constituye un hecho irrefutable que el Estado es el principal pro-veedor económico de esos servicios legales gratuitos al indigente acusado de delito. A esos efectos, debe destacarse que el Gobierno de Puerto Rico es el que sufraga prác-ticamente todos los gastos operacionales de la Sociedad para Asistencia Legal. Por otro lado, los ciudadanos de este País también contribuyen al pago de los gastos operacionales de la referida Sociedad; ello, en forma indirecta, mediante la cancela-ción de aranceles en determinadas circunstancias relacionadas con el otorgamiento de documentos notariales y la suspensión de casos en corte.


(8) Como paso inicial a su admisión a la práctica de la profesión, los abogados:
“... juran solemnemente que desempeñarán con lealtad los deberes y responsa-bilidades que como abogado del Estado Libre Asociado de Puerto Rico les impone la Ley y el Código de Ética Profesional; que defenderán la Constitución de los Estados Unidos y la Constitución y las Leyes del Estado Libre Asociado de Puerto Rico contra todo enemigo exterior e interior; y que asumen esta obligación libremente, sin re-serva mental ni propósito de evadirla.”


(9) In re Rivera Colón, 63 D.P.R. 713 (1944); Colón v. Gobierno de la Capital, 62 D.P.R. 25 (1943); In re Díaz, 16 D.P.R. 82 (1910).


(10) De hecho, coetáneamente con la emisión y certificación de esta ponencia estamos instruyendo al Secretariado para que el asunto de marras se estudie a la mayor brevedad posible, de forma prioritaria.


(11) Hasta un máximo de veinticinco dólares ($25) por “hora de oficina y de investigación del caso” y hasta un máximo de cuarenta dólares ($40) por “hora en corte”.


(12) La obligación impuesta por los citados cánones del Código de Ética Profe-sional no debe acarrear la aportación del abogado de dinero de su propio peculio.


(13) Esto es, en exceso de doscientos cincuenta dólares ($250).


(14) Dicha decisión —emitida luego de la correspondiente vista adversativa— estará, igualmente, sujeta a revisión por este Tribunal.